            Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 1 ____
                                                                     of 7FILED                   ___ ENTERED
                                                                                      ____ LOGGED _____ RECEIVED

                                                                                      11:44 am, Oct 14 2020
                                                                                      AT BALTIMORE
                       IN THE UNITED STATES DISTRICT COURT                            CLERK, U.S. DISTRICRT COURT
                          FOR THE DISTRICT OF MARYLAND                                DISTRICT OF MARYLAND
                                                                                      BY ______________Deputy

 IN THE MATTER OF THE AFFIDAVIT IN
 SUPPORT OF A SEARCH WARRANT                                     1:20-mj-2571 TMD
                                                      Case No. ____________________
 AUTHORIZING A DNA SAMPLE
 COLLECTION FROM MICHAEL MOORE



                              AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR A SEARCH WARRANT

        I, Chris Loudermilk, a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      The ATF and Baltimore Police Department (“BPD”) have been investigating

Michael MOORE for a violation of 18 U.S.C. §§ 922(g)(1) (prohibited person in possession of a

firearm). This affidavit is being submitted in support of an application for a search warrant

pursuant to Federal Rule of Criminal Procedure 41 to obtain samples of DNA for comparison

purposes in the form saliva from MOORE, a man born in 2000, assigned a Social Security account

number ending in 4407, assigned an FBI number ending in CJWP, and depicted in Attachment A.

MOORE is incarcerated at Baltimore Central Booking and Intake, 300 E. Madison Street,

Baltimore, Maryland 21202.       The warrant would authorize members of the ATF, or their

authorized representatives, to obtain DNA contained within saliva samples from MOORE, as

described in Attachment B.

       2.      I submit this affidavit for the limited purpose of securing the requested warrant. I

have not included details of every aspect of this investigation to date. Rather, I have set forth only

those facts that I believe are necessary to establish probable cause supporting the warrant. I have
            Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 2 of 7

                                                                                       1:20-mj-2571 TMD


not, however, intentionally omitted information that would tend to defeat a determination of

probable cause.

       3.      I believe that probable cause exists that MOORE possessed a firearm in violation

of 18 U.S.C. § 922(g)(1) on August 27, 2020. The firearm at issue, one black Ruger .45 caliber,

semi-automatic pistol bearing serial number 861-27256, was swabbed by BPD for DNA and the

swabs retained. Therefore, I respectfully request that this Court find probable cause that evidence

of the aforementioned criminal violation is contained in the form of DNA in saliva in the

possession of MOORE.

                                   AFFIANT BACKGROUND

       4.      I am an SA with the ATF and have been since May 2018. I am currently assigned

to the Baltimore Field Division, Baltimore Group VII, which is responsible for identifying

National Integrated Ballistic Information Network (NIBIN) leads with a federal nexus connected

to violent crimes in an effort to reduce cycles of violence. I attended and graduated from the

Department of Homeland Security, Federal Law Enforcement Training Center Criminal

Investigator Training Program as well as the ATF National Academy Special Agent Basic Training

Program in 2018 where I received training in the enforcement of federal firearms, arson, and

explosive laws. Prior to being employed by ATF, I served as a police officer for approximately

thirteen years with the cities of Newport News, Staunton, and Charlottesville in Virginia. During

my time as a police officer and SA I have participated in investigations, which resulted in the

arrests, searches, and seizures of individuals and property. I have participated in the utilization of

cooperating informants, undercover agents, search warrants, and surveillance, among other law

enforcement investigative techniques.



                                                  2
            Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 3 of 7

                                                                                       1:20-mj-2571 TMD


       5.      I am familiar with firearm, narcotics, and explosive statues, and the methods

employed by those who violate these laws. I have been the affiant on search warrants and made

numerous arrests in the course of my career for firearm violations and other violent crimes. I

know, based on training and experience that Deoxyribonucleic Acid (“DNA”) can be found on

items such as clothing and firearms and can be compared to a sample of DNA from a known

person. This comparison can help identify or eliminate suspects. I know that the Baltimore Police

Department Forensics Biology Unit will not test firearms for the presence of DNA (or do any

subsequent comparison) without a standard to which it can be compared.

                                       PROBABLE CAUSE

       6.      On August 27, 2020, BPD officers were on routine patrol in the 4600 block of York

Road when they observed a white Buick with dark tinted windows that matched the description of

a Buick recently involved in a shooting in the area.

       7.      BPD officers followed the Buick; once behind the vehicle, officers observed the

Buick had a defective taillight. They also observed the Buick begin to drive erratically. BPD

officers requested the assistance of Foxtrot (Aviation Unit) to assist with the traffic stop.

       8.      When Foxtrot arrived in the area, BPD officers activated their emergency

equipment and attempted to conduct a traffic stop. The Buick accelerated and drove around traffic

that was stopped at a red traffic signal, nearly hitting another vehicle.

       9.      The Buick eventually lost control and struck the rear of another vehicle. The driver

of the Buick, later identified as MOORE, exited the vehicle with a black handgun in his right hand

and fled on foot eastbound into the front yard of 4101 The Alameda. BPD officers located

MOORE hiding in the bushes between two houses in the 4000 block of The Alameda. MOORE

was subsequently arrested without incident.

                                                  3
            Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 4 of 7

                                                                                    1:20-mj-2571 TMD


       10.     Foxtrot recorded the incident and advised that MOORE tossed the firearm in the

wooded area located next to the residence of 4101 The Alameda. After a canvass of the area, BPD

officers recovered one black Ruger .45 caliber pistol bearing serial number 861-27256. The pistol

was loaded with eight rounds of .45 caliber ammunition in the magazine and one round in the

chamber. BPD officers conducted a search incident to arrest on MOORE and recovered one plastic

bag suspected marijuana, $589, and six rounds of 9 mm ammunition.

       11.     All recovered evidence, including the firearm, was submitted to the Evidence

Control Unit of BPD.

       12.     The firearm was test-fired at the BPD Firearms lab and expelled a projectile by the

action of an explosive, and therefore qualifies as a firearm under 18 U.S.C. § 921(a)(3). The

firearm was not manufactured in Maryland and therefore affected interstate commerce prior to its

recovery.

       13.     The BPD lab swabbed the firearm for the possible presence of epithelial cells. The

swabs cannot be forwarded for DNA analysis until a standard for a suspect is obtained and

comparison is requested.

       14.     Prior to his arrest described in this affidavit, MOORE was convicted of a felony.

Specifically, in 2018 MOORE served three years of incarceration for an armed robbery conviction.

MOORE should have known he had been convicted of a crime subject to a punishment of over a

year incarceration since he actually served three years.

                             DNA AUTHORIZATION REQUEST

       15.     Based on my training and experience, I believe that MOORE’s DNA may be on the

firearm recovered during his arrest. A known sample of his DNA is required in order to test and

compare any and all DNA recovered. Accordingly, I am requesting authorization for a warrant to

                                                 4
          Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 5 of 7

                                                                                     1:20-mj-2571 TMD


obtain samples of DNA for comparison purposes in the form of saliva from MOORE to compare

to the swabs taken from the firearm and magazine that I believe was possessed by MOORE in

violation of 18 U.S.C. § 922(g) (prohibited person in possession of a firearm).

       16.     Further, I respectively request that the Court issue a warrant authorizing members

of the ATF, or their authorized representatives, including but not limited to other law enforcement

agents, to obtain DNA samples from MOORE so that the DNA sample may be compared to the

swabs taken from evidence recovered in this case.


       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.



                                                         Digitally signed by
                                     CHRISTOPHER         CHRISTOPHER LOUDERMILK
                                                         Date: 2020.10.08 14:34:14
                                     LOUDERMILK          -04'00'
                                      Special Agent Chris Loudermilk
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


                                      Sworn to before me over the telephone and signed by me
                                      pursuant to Fed. R. Crim. P. 4.1 and 4.1(d)(3) on October
                                      ___, 2020.




                                      The Hon. Thomas M. DiGirolamo
                                      United States Magistrate Judge




                                                5
  Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 6 of 7

                                                                         1:20-mj-2571 TMD




                             ATTACHMENT A

                    Photograph of Person to be Searched

                                Michael MOORE
                                    YOB: 2000
Currently residing at: Baltimore Central Booking and Intake, 300 E. Madison St,
                           Baltimore, Maryland 21202
                        Last four digits of FBI No.: CJWP




                                      6
         Case 1:20-mj-02571-TMD Document 3 Filed 10/15/20 Page 7 of 7

                                                                               1:20-mj-2571 TMD


                                     ATTACHMENT B

                              Description of Items to be Seized

       Buccal (oral) swabs of the inside of Michael MOORE’s mouth limited to the extent where

sufficient samples of DNA are obtained.




                                             7
